Citation Nr: 0822708	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  95-16 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD), 
to include major depression and dysthymic disorder.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from January 1964 to January 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

This matter was previously before the Board in October 2003 
and November 2005 and was remanded on both occasions for 
further development.

In July 1999, a RO hearing was held and a transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  Psychiatric disability, other than PTSD, has not been 
shown by the competent evidence of record to be causally 
related to the veteran's active service, and a psychosis was 
not demonstrated within one year after service.

2.  The record includes competent medical evidence of 
diagnoses of PTSD; a link, established by competent medical 
evidence, between current symptoms and in-service stressors; 
and credible supporting evidence that the claimed in-service 
stressor(s) occurred. 


CONCLUSIONS OF LAW

1.  A psychiatric disability, other than PTSD, was not 
incurred in, or aggravated by, active service, nor may a 
psychosis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2007).

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

In this case, the Board is granting in full the benefit 
sought on appeal regarding the veteran's claim of service 
connection for PTSD.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Regarding the claim of service connection for a psychiatric 
disability, other than PTSD, VA satisfied its duty to notify 
as to the claim by means of June 2001, July 2004, and 
December 2005 letters to the appellant.  These letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit pertinent 
evidence and/or information in his possession to the AOJ.  
Moreover, while notice was not provided in the above notice 
letters, or in any other correspondence, that a disability 
rating and effective date would be assigned in the event of 
award of the benefits sought, this omission is not 
prejudicial to the veteran.  Indeed, because the veteran's 
claim of service connection for a psychiatric disability, 
other than PTSD, is denied in the instant decision, VA's 
failure to provide notice as to the assignment of a 
disability rating and/or effective date has no adverse impact 
on the veteran.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120. 


Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records and 
reports of post-service and VA treatment and examination.  
The veteran testified that he had not received medical 
treatment from private physicians.  (See RO Hearing 
Transcript "Tr." at 6.)  The veteran's records from the 
Social Security Administration (SSA) are also associated with 
the claims file.  Additionally, the claims file contains the 
veteran's statements in support of his claim, to include 
testimony at a local RO hearing.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

The Board notes that the veteran has been afforded VA 
examinations and it finds that sufficient competent medical 
evidence is of record to make a decision on this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
while the record reflects that the veteran currently has 
psychiatric disorders other than PTSD, there is no competent 
medical evidence that these are in any way associated with an 
established event, injury, or disease in service.  Under 
these circumstances, there is no duty on the part of the VA 
to provide a medical examination, because as in Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder(s) in question, and 
further substantiating evidence suggestive of a link between 
his active service and the current disorder(s), if shown.  
The veteran had not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
as a whole, after due notification, advisement, and 
assistance to the veteran under the VCAA, does not contain 
evidence that suggests that any psychiatric disorder(s) other 
than PTSD is related to service.  Given these matters of 
record, there is no competent evidence that "the disability 
or symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A. § 5103A(d).  Moreover, 
as noted below, the record is negative for in-service 
complaints, findings, or treatment for a psychiatric 
disorder.  Under these circumstances, the Board finds that 
further VA examination is unnecessary.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal Criteria and analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a pre-existing injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

1.  Psychiatric Disability, Other than PTSD

The Board will initially consider whether entitlement to 
service connection is warranted for a psychiatric disability, 
other than PTSD.  With respect to a current disability, the 
record reflects that the veteran has been diagnosed with 
major depression, recurrent and dysthymic disorder.  See 
e.g., report of VA examination, dated in May 2005.  However, 
in terms of an in-service injury or disease, the veteran's 
service medical records do not demonstrate that the veteran 
complained of or sought treatment for any psychiatric 
disability in service.  In fact, on a January 1966 Report of 
Medical History provided in conjunction with his separation 
examination, the veteran denied a history of depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  Moreover, on the corresponding Report 
of Medical Examination, the examiner indicated that the 
veteran was psychiatrically normal.

The Board notes that the SSA, in a January 1998 decision, 
determined that the veteran to be unable to seek and maintain 
gainful employment due, among other things, to major 
depressive disorder and PTSD.  The Board acknowledges that 
the veteran was awarded disability benefits by the SSA.  
However, while SSA records and other disability records are 
"pertinent" to VA claims, they are not controlling for VA 
determinations.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-71 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  

Further, the Board observes that there is no clinical opinion 
of record, VA or private, which relates the veteran's current 
major depression and dysthymic disorder, to service.  Indeed, 
the VCAA notice letters referenced above advised the veteran 
that he needed to submit medical evidence demonstrating a 
relationship between his current disability and an in-service 
injury, disease, or event.  The veteran has not submitted 
such information or evidence.  As such, in the absence of any 
evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a grant of direct 
service connection for a psychiatric disability, other than 
PTSD.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  However, the record 
does not demonstrate that the veteran has a current 
psychosis.  See 38 C.F.R. § 3.384.  For example, in a VA 
treatment record, signed in February 1999, the Axis I 
diagnosis was, in pertinent part, major depression, 
recurrent, severe, without psychotic features.  Additionally, 
the record does not demonstrate that this veteran ever had 
any psychotic disorder within one year from his discharge 
from service.  Thus, the Board concludes that the veteran is 
also not entitled to a grant of service connection for 
psychiatric disability on a presumptive basis.

In conclusion, although the veteran asserts that he has a 
psychiatric disability, other than PTSD, that is related to 
service, he is not competent (because he lacks the qualifying 
education, training, or experience) to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, 2 Vet. App. at 494-95.  Thus, the 
veteran's opinion regarding the etiology of his psychiatric 
disabilities lacks probative value.  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  Therefore, as the competent evidence of 
record fails to establish that the veteran has a current 
psychiatric disability, other than PTSD, that is related to 
his active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a psychiatric disability, other 
than PTSD.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application. 

2.  Service connection- PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89.  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a noncombat 
stressor.  Dizoglio, 9 Vet. App. at 166.  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The veteran contends that service connection is warranted for 
PTSD as a result of his experiences while serving in Vietnam.  
His claimed stressors include being involved in sniper fire, 
fire fights, and mortar attacks.  He claims that he was sent 
to Vietnam with the 18th Artillery unit and then was put on 
the 21st Artillery.  See Statement in support of his claim, 
dated in February 2006.  (See also RO Transcript "Tr." at 
2-4.)  He testified that he was on 105 Howitzers for most of 
the time he was in Vietnam.  (See Tr. at 3.)  The veteran 
also claims that he was in the Ia Drang valley and that he 
saw many wounded/dead soldiers there.  He has contended that 
he was in operation Silver Bayonet, which started in October 
1965 and was involved in a battle in the Ia Drang valley.  
See Stressor statement, dated in February 2006.  The veteran 
also provided a list of names of friends of his killed while 
he was in Vietnam.  See Statement in support of his claim, 
dated in August 2001.

The veteran's service personnel records confirm that he 
served in Vietnam from October 4, 1965 to January 1966 (exact 
dated is illegible).  While in Vietnam, the service personnel 
records reflect that he was with Battery C, 3rd Battalion, 
18th Artillery of the Army.  The service personnel records 
also reflect that his principal duty in Vietnam was 
cannoneer.  See also DD Form 214 (reflecting an expert rifle 
badge).  

A review of the official military documentation contained in 
his claims file is unremarkable for evidence suggesting he 
affirmatively engaged in combat activity against enemy 
forces, as contemplated by VA regulations.  In this regard, 
the veteran's DD Form 214 does not reflect that he received 
any decorations or medals indicative of involvement in 
combat.  The veteran's service personnel records do not 
indicate that he was wounded.  Consequently, the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) 
does not apply.  See VAOPGCPREC 12-99.  Therefore, any 
alleged stressors in service must be independently verified, 
i.e., corroborated by objective credible supporting evidence.  

The veteran's stressor allegations indicate enemy 
(mortar/rocket) attacks on his unit.  The Board notes that in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
reversed a Board decision that denied a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor, where the claimant in that case had submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997) (rejecting such a narrow 
definition for corroboration and it instructed that "in 
insisting that there be corroboration of every detail 
including the appellant's personal participation  . . ., 
defines 'corroboration' far too narrowly").  Thus, Suozzi 
makes clear that corroboration of every detail is not 
required.  The veteran need not prove his physical proximity 
to, or firsthand experience with, attacks cited as stressors.  
His presence with his unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  

Although the veteran stated at his July 1999 RO hearing that 
he served with the 21st Artillery in Vietnam, this is not 
expressly confirmed in the record.  Further, the record does 
not expressly indicate that the veteran was involved in 
operation Silver Bayonet.  However, two articles from the 
internet regarding operation Silver Bayonet are of record and 
were noted in the "evidence" section of the February 2008 
supplemental statement of the case.  One article, describing 
operations by name in Vietnam, indicates the duration of 
Operation Silver Bayonet was from October 23, 1965 to 
November 20, 1965.  The description of this operation states 
that it was a 1st Cavalry Division operation in Ia Drang 
Valley of Pleiku Province.  The second article titled 
"Vietnam Day by Day October" indicates that on October 23, 
1965 the 1st Cavalry Division launched Operation Silver 
Bayonet.  This article noted that operation Silver Bayonet 
concluded in November with a week of bitter fighting when 
fleeing North Vietnamese troops decided to protect an 
important staging area and supply base in the Ia Drang 
Valley.  The article also notes that U.S. casualties included 
240 killed in action.

A book titled, VIETNAM ORDER OF BATTLE, indicates that the 3rd 
Battalion, 18th Artillery was initially attached to the 1st 
Cavalry Division and Filed Forces, Vietnam, and was located 
at An Khe.  Shelby L. Stanton, VIETNAM ORDER OF BATTLE 101 
(2003).  The same book also indicates that the 1st Battalion, 
21st Artillery was a towed 105mm Howitzers battalion assigned 
to the 1st Cavalry Division's 3rd Brigade at An Khe until 
1968.  Id.  It is noted that the aforementioned book was 
found in the Research Center Library of the Board and was 
considered by the Board in the first instance.  However, the 
Board finds that this is of no prejudice to the veteran's 
PTSD claim, since the information has been used solely for 
the purpose of providing corroborating evidence of his RO 
hearing testimony and his claimed stressors.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Thurber v. Brown, 5 
Vet. App. 119 (1993).  Whether the veteran served with the 
18th Artillery or the 21st Artillery, or some combination of 
both (which seems most likely), the conditions with either 
artillery unit as a part of the 1st Cavalry Division are 
consistent with the types of duties and stressors the veteran 
has described.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi, 10 Vet. App. at 311 

The veteran was diagnosed as having PTSD in accordance with 
DSM-IV as indicated in a report of VA psychiatric 
examination, dated in May 2005.  See also VA behavioral 
medicine note, dated in February 2000 and VA examination 
report, dated in June 1997.  It was noted in the May 2005 VA 
examination report that the veteran experienced trauma during 
active duty.  The 2005 VA examination report also reflects 
that the veteran reported being exposed to 4 days of nonstop 
firing in the Da Nang valley (although this appears to be a 
typographical error as the veteran has consistently reported 
that he was in the Ia Drang valley).  The 2005 VA examiner 
stated that the veteran re-experiences his active duty trauma 
via daily intrusive memories and nightmares of a mild degree.  
It was noted that he displayed other symptoms characteristic 
of PTSD, to include irritability, avoidance of stimuli, 
startle reactions, and hypervigilance.  The VA examiner 
further stated that the veteran's alleged combat stressor(s) 
are, at least as likely as not, sufficient to account for the 
PTSD symptoms listed above.  It was noted that the veteran's 
intrusive thoughts were the most transparent representation 
of his stressors/trauma.  

The Board finds that some of the veteran's claimed stressors, 
such as exposure to mortar attacks while with the 18th and/or 
21st Artillery, are consistent with the places, types, and 
circumstances of his service as shown by his service records, 
the history of the organizations in which he served, his 
medical records, and pertinent medical and lay evidence.  See 
38 U.S.C.A. § 1154(a); Pentecost v. Principi, 16 Vet. App. 
124 (2002).  Further, the Board has found credible evidence 
to substantiate the time frame and locations at which he 
served while in Vietnam.  The Board again notes that the 
veteran's MOS was cannoneer.  Taking these factors into 
consideration along with the principles of Pentecost and 
Suozzi, and affording the veteran the benefit of the doubt in 
this matter, the Board finds that the veteran's claimed 
stressors have been sufficiently corroborated.  See 38 C.F.R. 
§§ 3.102, 3.304(f).

In sum, the record includes competent medical evidence of a 
diagnosis of PTSD; a link, established by competent medical 
evidence, between current symptoms and in-service stressors; 
and credible supporting evidence that the claimed in-service 
stressors occurred.  38 C.F.R. § 3.304(f).  Accordingly, 
entitlement to service connection for PTSD is warranted. 

In arriving at its decision on this question, the Board again 
acknowledges that it has relied upon material obtained 
subsequent to the RO's issuance of its statement of the case 
in February 2008.  Although reliance on such material 
generally gives rise to a duty on the part of the Board to 
notify the claimant of the material and of the reliance 
proposed to be placed upon it, see Thurber v. Brown, 5 Vet. 
App. 119 (1993), such notification would serve no useful 
purpose here, as the Board is granting the benefit sought on 
appeal and there is consequently no risk of prejudice to the 
appellant.  Cf. 38 C.F.R. §§ 19.37, 20.1304(c) (2007) (noting 
that new evidence received at the Board subsequent to the 
issuance of the last statement of the case or SSOC need not 
be referred to the agency of original jurisdiction for review 
and preparation of a SSOC if the Board determines that the 
benefit sought may otherwise be allowed).  Indeed, such a 
procedure would serve only to further delay an allowance of 
the benefit sought.


ORDER

Entitlement to service connection for a psychiatric 
disability, other than PTSD, is denied.

Entitlement to service connection for PTSD is granted. 





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


